Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Response and RCE filed on 18 September 2020. In the Response, claims 1-4, 6, 8, 11, 13, 14, 16, 18 and 19 were amended; claims 10, 15 and 20 were cancelled; and no claims were added.
Accordingly, claims 1-9, 11-14 and 16-19 are currently pending and have been examined.

Priority
For clarification of the record:
Applicant's claim to priority to U.S. application number 15/715,920, filed on 09/26/2017, is acknowledged. 
It is noted that Applicant's Application Data Sheet (ADS) filed with the instant application and Applicant's second ADS filed on 01/03/2020 did not contain any indication of priority data. Applicant's third ADS, filed on 01/28/2020, included the priority claim in question. However, at the time of issuance of the Final Office Action (06/26/2020), the Examiner's docketing 

Note regarding Information Disclosure Statement filed on 11/18/2020
For clarification of the record:
It is noted that the IDS filed on 11/18/2020 cites references that were already of record in the instant application, specifically, references that had already been cited by the Examiner in the Forms PTO-892 (Notices of References Cited (NRC)) issued with the Nonfinal and Final Office Actions (issued on 12/20/2019 and 06/26/2020, respectively). Accordingly, the IDS and references cited therein are redundant. 

Note regarding Responses filed on 08/26/2020 and 09/18/2020
For clarification of the record:
The instant Response, filed with the RCE filed on 09/18/2020, appears to be identical in terms of claims and substantive remarks/arguments (except for the remarks regarding 
Although Applicant did not check the box on the RCE for "previously submitted" item, nonetheless the RCE form itself states: 
Note: If the RCE is proper, any previously filed unentered amendments and amendments enclosed with the RCE will be entered in the order in which they were filed unless applicant instructs otherwise. If applicant does not wish to have any previously filed unentered amendment(s) entered, applicant must request non-entry of such amendment(s).

In this regard, Applicant did not request non-entry of the previously filed Response. Accordingly, the filing of the proper RCE dictates that the previously filed Response be entered followed by entry of the instant Response. Since the instant Response repeats the changes made in the previous Response, the changes indicated in the instant Response are not accurate relative to the previous version of the claims, i.e., the claims in the previous Response. Accordingly, the instant Response does not comply with 37 C.F.R. 1.121(c)(2), and the instant Response serves to confuse the record. 
As a courtesy to Applicant, the instant Response has been entered and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 11-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 
- Each of claims 1, 2 and 3 recites "additional real-time user related activity data related to the user" (in the fifth step of the claim). In this recitation, the language "related to the user" appears redundant with the language "real-time user related activity data," in view of the previous mention of "real-time user related activity data of the user." That is, per the previous mention, the data is already "of" the (particular) user, thus to say that it is "related" to the (particular) user is redundant with calling it "user related." Redundancy renders the meaning confusing and unclear. Accordingly, and for 
Claims 8, 14 and 19 
- Each of claims 8, 14 and 19 recites "charging a fixed finance charge [] on a statement period." The preposition "on" is ungrammatical and/or not standard usage, rendering the meaning confusing and unclear. As best understood, "on" should be changed to "in."
Claims 4-9, 11-14 and 16-19 are (also) rejected by virtue of their dependency from rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 


Claims 1-3

Step 1
Each of claims 1-3 as a whole falls within one of the statutory categories, namely, a process, an apparatus and article of manufacture. (Note: for convenience, the Step 2A, Prong 1, analysis of the independent claims under 35 U.S.C. 101 follows the wording of claim 1 but is also deemed applicable to corresponding claims 2 and 3.)
Step 2A, Prong 1
Claim 1 recites: 
1. A method comprising: 
receiving, by an application server, from one or more web client sessions, real-time user-related activity data that is representative of one or more activities performed by a user during a day; 
storing, by the application server, the real-time user-related activity data of the user in a temporary cache user profile data structure of a cache memory storage;
identifying, by the application server, a time corresponding to a batch processing operation;
transferring, by the application server, via the batch processing operation, the real-time user-related activity data of the user from the temporary cache user profile data structure of the cache memory storage into a permanent user profile data structure of a datastore to form permanent user profile data of the user; 
receiving, after the time of the batch processing operation and said transferring, and before another batch processing operation, by the application server, additional real-time user related activity data related to the user; 
storing, by the application server, the additional real-time user related activity data in the temporary cache user profile data structure of the cache memory storage;
invoking, by the application server, upon the receipt and storage of the additional real-time user-related activity data of the user, a first application programming interface (API) that is configured to determine user-specific eligibility data of the user, said first API accessing both: i) the additional real-time user-related activity data of the user stored in the temporary cache user profile data structure of the cache memory storage and ii) the permanent user profile data of the user stored in the permanent user profile data structure of the datastore; 
invoking, in real-time, by the application server, upon the determination of the user-specific eligibility data of the user, a second API that is configured to generate at least one fixed activity plan; 
causing, in real-time, by the application server, at least one fixed activity plan to be displayed on a screen of a computing device associated with the user; 
receiving, in real-time, by the application server, from the computing device, a response from the user selecting the at least one fixed activity plan; 
receiving, in real-time, by the application server, real-time activity performance data representative of at least one activity performance of the user; and 
invoking, in real-time, by the application server, upon the receipt of the real-time activity performance data representative of the at least one activity performance of the user, a third API that is configured to attribute, in real-time, the at least one activity performance of the user to the at least one fixed activity plan based on at least one pre-determined allocating rule.

These limitations (as indicated in bold), as drafted, amount to a certain method of organizing human activity, e.g., a fundamental economic concept or practice or a commercial or legal interaction, e.g., providing and operating a fixed activity plan (e.g., an installment loan plan), including: determining eligibility for the plan, based on received customer's application data; providing the plan, in response to a customer's acceptance of an offer for the plan; and operating the plan, by applying customer's performance (e.g., payment made toward the installment loan plan) to the plan, based on received 
Step 2A, Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements: an application server, web client sessions, a temporary cache, a cache memory storage, a datastore, APIs, and a computing device having a screen on which data is displayed, for performing the recited operations. 
These additional elements are recited at a high-level of generality (e.g., as generic computer elements) such that they amount to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f) (Mere Instructions To Apply An Exception – "(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more."). 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (set forth above in Step 2A, Prong 2) amount to no more than merely generic computer elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. MPEP 2016.05(f). Relatedly, pursuant to III.A.2. of the Berkheimer memo, per MPEP 2016.05(d), as examples:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); …

Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
…

OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;  

v. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 

vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

Further, pursuant to III.A.1. of the Berkheimer memo, the recited generic computer elements are well-understood, routine, and conventional, as described in Applicant's originally filed specification, e.g., at paragraphs 0043-0103. 
Finally, pursuant to III.A.3. of the Berkheimer memo, the Examiner notes that storing data in a temporary cache and batch transferring it to permanent storage (which increases computer processing efficiency, because accessing data from a temporary cache is faster than accessing it from permanent storage and because the number of transfers from temporary to permanent storage is reduced, cp. Applicant's specification, paragraphs 0017, 0018, 0023) is well-known and in common use in the relevant fields, i.e., is well-understood, routine and conventional. For support demonstrating the well-understood, routine and conventional nature of these additional elements, the Examiner cites Boal (U.S. Patent Application Publication Number 2014/0180810 A1), applied in the instant rejections under Showstopper!: The Breakneck Race to Create Windows NT and the Next Generation at Microsoft; (2) "Distributed File Systems"; (3) Ohio Supercomputer Center, "Available File Systems"; (4) Jeff Tyson, "How Computer Memory Works"; (5) Talend, "Beginner's Guide to Batch Processing" (full bibliographical listings provided on attached Form PTO-892).
Accordingly, claims 1-3 are not patent eligible.
Claims 4-9, 11-14 and 16-19
The dependent claims include one or more of (i) additional elements (comparable to elements of claims 1-3) that amount to certain methods of organizing human activity, and hence amount to abstract ideas (claims 4-9, 11-14 and 16-19); (ii) additional elements (the same as or comparable to elements of claims 1-3) recited at a high level of generality such that they amount to no more than generic computer elements (claims 4-9, 11-14 and 16-19) (note: the sole additional elements recited that are different from those of claims 1-3 are software instructions for displaying a GUI, the GUI comprising a display, which are generic computer elements); and (iii) descriptive limitations of elements recited in base or intervening claims (claims 4 and 11). 
As such, claims 4-9, 11-14 and 16-19 do not cure the 
---

(Note regarding the rejections under 35 U.S.C. 102 and 103 below: where a figure or an element in a figure in a prior art reference is cited, the Applicant is also directed to the associated portions of the text of the reference, not all of which are necessarily cited.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boal (U.S. Patent Application Publication Number 2014/0180810 A1).

Regarding Claims 1-3
Boal teaches:
(claim 2) at least one application server (Figs. 13A, 14, transaction aggregation system 1350, offer server 1380; steps set forth below are taught as being performed by these elements)
(claim 2) at least one cache memory storage (0799 and as described below)
(claim 2) at least one datastore (0804 and as described below) 
(step A) receiving, by an application server, from one or more web client sessions, real-time user-related activity data that is representative of one or more activities performed by a user during a day; (Abstract, 0055, 0112, 0137, 0845: receiving request for offer (real time user related activity data), which includes contextual transaction data (real time user related activity data), and which may include request for receipt (real time user related activity data); note 0072: the contextual transaction data is received in real time; note 0141: transaction data includes event data (real time user related activity data
(step B) storing, by the application server, the real-time user-related activity data of the user in a temporary cache user profile data structure of a cache memory storage;  (0119, 0507, 0845: storing the received contextual transaction data (real time user related activity data) in a temporary cache; note 0119: transaction data (real time user related activity data) is cached locally; note 0507: Tlog (transaction data) is stored in queue (temporary cache); see 0712-0714: Tlog comprises transaction data; 0202: transaction logs uploaded to server in batch process (periodically, asynchronously), and server performs tasks (e.g., blocks 1220-1240) asynchronously, with unprocessed transaction logs (transaction data) being stored in caches until next component is ready to process the transaction logs, thus transaction data is received (block 1210), stored in temporary cache, and then batch transferred to permanent storage datastore (block 1240))
(step C) identifying, by the application server, a time corresponding to a batch processing operation; (0507, 0510: Tlog data is received and queued (stored in temporary cache) and stored in operational data store (ODS) (stored in temporary cache), from which it is batch transferred to data warehouse (permanent datastore); 0516: these batch transfers are performed on a regular basis, indicating that a time corresponding to the batch transfer (processing operation) is identified; 0072, 0738: transaction data is forwarded to system from retailers on a batch basis at regular intervals, e.g., hourly, daily, or upon a certain number of transactions, thus indicating that a time corresponding to the batch transfer (processing operation) is identified; note that although this batch transfer is from retailer to system and not from system temporary cache storage to system permanent storage, nonetheless the batch transfer from system temporary cache storage to system permanent storage relies on the batch transfer from retailer to system and hence the transferring step (step D, below) is via this batch transfer (processing operation) from retailer to system, thus this batch transfer from retailer to system satisfies the language "via the batch processing operation" in step D) 
(step D) transferring, by the application server, via the batch processing operation, the real-time user-related activity data of the user from the temporary cache user profile data structure of the cache memory storage into a permanent user profile data structure of a datastore to form permanent user profile data of the user (note "by the application server" does not appear in claims 2 and 3); (0058, 0507-0510: batch transferring the contextual transaction data (real time user related activity data) from the temporary cache to a historical transaction record or customer record permanent user profile), 0059: which is stored in permanent memory, see Fig. 9; note 0058, 0074: historical transaction records (permanent user profile) includes past contextual transaction data (real time user related activity data), i.e., historical transaction records (permanent user profile) are updated with current contextual transaction data (real time user related activity data); note 0078, 0124, 0332, 0711: customer records (permanent user profile) are updated based on transaction data (real time user related activity data), i.e., transaction data (real time user related activity data) in temporary cache is transferred to customer records database (permanent user profile) in permanent memory; note 0059, 0076: historical transaction record (permanent user profile) is stored in memory, i.e., permanent memory per Fig. 9, described in 0797-0842; note 0507-0510: Tlog/transaction data (real time user related activity data) is transferred from queue (temporary cache) to, e.g., consumer records (permanent user profile) in data warehouse (permanent storage) (via intermediary transfer to ODS) in batch mode; note queue (temporary cache memory storage), ODS (temporary cache memory storage), and data warehouse (permanent storage) are all part of overall system for providing offers, hence all part of application server, so the transfer occurs between storage elements of the application server; note 0738: transaction real time user related activity data) is periodically, e.g., daily/hourly, sent to offer server, hence batch transferred to historical transaction record/customer records (permanent user profile) in permanent storage (as per 0507-0510) daily/hourly; see also 0202, as per step B above, note here too the transfer from temporary cache memory to permanent storage datastore occurs between storage elements of the application server) 
(step E) receiving, after the time of the batch processing operation and said transferring, and before another batch processing operation, by the application server, additional real-time user related activity data related to the user; (Note that step E constitutes a repeat of step A, occurring after step D, and with additional data being received in step E, relative to step A. As per steps A, B and D, above, steps A, B, and D are performed repeatedly, e.g., batch transfers of received and stored data are performed repeatedly, with continually new data, e.g., new transaction data. (receiving, after the time of the batch processing operation and said transferring, and before another batch processing operation, by the application server, additional real-time user related activity data related to the user) The repeat of the batch transfer (step D) indicates also a repeat of steps A and B, i.e., indicates that steps A, B and D are repeated in that receiving, after the time of the batch processing operation and said transferring, and before another batch processing operation, by the application server, additional real-time user related activity data related to the user); alternatively, step E is also taught/rendered obvious by MPEP 2144.04 VI.B. (Duplication of Parts))
(step F) storing, by the application server, the additional real-time user related activity data in the temporary cache user profile data structure of the cache memory storage; (As per step E; alternatively, step F is also taught/rendered obvious by MPEP 2144.04 VI.B. (Duplication of Parts))
(step G) invoking, by the application server, upon the receipt and storage of the additional real-time user-related activity data of the user, a first application programming interface (API) that is configured to determine user-specific eligibility data of the user, said first API accessing both: i) the additional real-time user-related activity data of the user stored in the temporary cache user profile data structure of the cache memory storage, and ii) the permanent user profile data of the user stored in the permanent user profile data structure of the datastore; (Abstract, 0055, 0074, 0136, 0845: determining whether customer is eligible for offer based real time user related activity data) and the historical transaction record/customer record (permanent user profile); note 0077, 0113, 0122-0128, 0141: part of the eligibility determination process involves resolving customer identity, i.e., identifying specific customer from transaction data (real time user related activity data), this involves reference to contextual transaction data (real time user related activity data) and historical transaction record/customer record (permanent user profile); note 0085: offer server compares offer data, transaction data and consumer data to match offers to specific requests for offers, i.e., uses both transaction data (real time user related activity data) in temporary cache and consumer data (permanent user profile) in permanent memory to determine eligibility of customer (who requested offer); note 0094, 0095, 0109: offers generated/selected and distributed to consumers (eligibility is determined) based on transaction records/data (real time user related activity data) and historical transaction records/consumer data (permanent user profile); note 0720-0722: targeting techniques (determination of eligibility) may target records from (based on accessing) any of the tables described above, see 0702-0722, e.g., consumer records (permanent user profile), transaction data (real time user related activity data); note additional (later received) transaction data; note APIs invoked to determine eligibility are taught in 0092, 0102, 0133, 0249 (e.g., APIs used to resolve customer identity, a part of the process of determining eligibility), 0615-0619 (e.g., offer recommendation/generation APIs), 0625 (e.g., APIs used to resolve customer identity, a part of the process of determining eligibility), 0752-0753, 0760, see also 0517, 0702-0722 as explained above (first API accessing both: i) the additional real-time user-related activity data of the user stored in the temporary cache user profile data structure of the cache memory storage, and ii) the permanent user profile data of the user stored in the permanent user profile data structure of the datastore); note the APIs recited in this and other steps of claims 1-3 are deemed software for carrying out the recited functionalities, and the recitations "first" "second" and "third" qualifying the APIs are also taught/ rendered obvious by MPEP 2144.04 V.B. (Making Integral), C. (Making Separable), that is, it is not required that Boal teach distinct APIs for each of the claimed first, second and third APIs, but rather it is sufficient if Boal teaches APIs 
 (step H) invoking, in real-time, by the application server, upon the determination of the user-specific eligibility data of the user, a second API that is configured to generate at least one fixed activity plan; (Fig. 4, step 430, Fig. 18, steps 1860, 1870, Fig. 20, step 2060, Fig. 22, steps 2250, 2260, Fig. 23, steps 2380, 2390, Fig. 24, step 2480, Fig. 25, steps 2560, 2590, Fig. 27, steps 2750, 2760, Fig. 28, step 2840, Fig. 31, steps 3155, 3156, 3165, 3166, Fig. 33, step 3382, 0527, 0528: recommend/generate offers/coupons; re API, as per step D, above, and, e.g., 0107, 0484 and 0615-0619 API for generating receipt with offer (second API that is configured to generate at least one fixed activity plan))
(step I) causing, in real-time, by the application server, at least one fixed activity plan to be displayed on a screen of a computing device associated with the user; (Fig. 2, Fig. 12, step 1280, Fig. 18, step 1880, 0221, Fig. 22, step 2260, Fig. 23, step 2390, Fig. 27, step 2770, Fig. 28, step 2850, Fig. 35, element 3512, Fig. 36, element 3612: display offers/ coupons)
(step J) receiving, in real-time, by the application server, from the computing device, a response from the user selecting the at least one fixed activity plan; (Fig. 18, step 1885, 
(step K) receiving, in real-time, by the application server, real-time activity performance data representative of at least one activity performance of the user; and (0503, 0511, 0521: receive indication of consumer activation of offer/coupon for redemption, receive indication of consumer redemption of offer/coupon at POS)
(step L) invoking, in real-time, by the application server, upon the receipt of the real-time activity performance data representative of the at least one activity performance of the user, a third API that is configured to attribute, in real-time, the at least one activity performance of the user to the at least one fixed activity plan based on at least one pre-determined allocating rule. (Fig. 20, steps 2070-2099, 0521: offer/coupon redemption information is sent to server and consumer offer/coupon records are updated accordingly; re API, see 0102-0103/Fig. 13B (specific APIs for different functionalities/components of entire process, including uploading transaction data, redeeming offers (interface 1387) (third API configured to attribute, in real-time, the at least one activity performance to the at least one fixed activity plan based on pre-determined allocating rule), 0107 (APIs for obtaining receipt data), 0133 (APIs for processing data feeds, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent Application Publication Number 2010/0094735 A1), hereafter .

Regarding Claims 1-3
Reynolds teaches:
(claim 2) at least one application server (0066, claim 8)
(claim 2) [at least one cache memory storage] (the language in square brackets is taught by Boal, as explained below)
(claim 2) at least one datastore (0067, 0071-0076) 
(step A) receiving, by an application server, from one or more web client sessions, real-time user-related activity data that is representative of one or more activities performed by a user during a day; (Fig. 2, steps 200, 280, Fig. 4A, 0027, 0056: credit card purchase transaction record (real-time user-related activity data) received)
(step B) storing, by the application server, the real-time user-related activity data of the user in [a temporary cache] user profile data structure of [a cache memory storage]; (Fig. 2, step 280, 0043, 0058: transaction data is temporarily stored, pending batch transfer/processing; the language in square brackets is taught by Boal, as explained below)
(step D) transferring, by the application server, via the batch processing operation, the real-time user-related activity data of the user from the [temporary cache] user profile data structure of [the cache memory storage into a permanent user profile data structure of a datastore to form permanent user profile data of the user] (note "by the application server" does not appear in claims 2 and 3); (0043, 0058: transaction data is batch transferred from temporary to permanent storage; 0051: batch transmission of data includes data implicating balance transfer request, which is installment loan criteria (eligibility data); the language in square brackets is taught by Boal, as explained below)
(step E) receiving, after the time of the batch processing operation and said transferring, and before another batch processing operation, by the application server, additional real-time user related activity data related to the user; (Note that step E constitutes a repeat of step A, occurring after step D, and with additional data being received in step E, relative to step A. As per the cited prior art teaching steps A, B and D, above, steps A, B, and D are performed repeatedly, e.g., batch transfers of received and stored data are performed repeatedly, with continually new data, e.g., new transaction data. (receiving, after the time of the batch processing operation and said transferring, and before another batch processing operation, by the application server, additional real-time user related activity data related to the user) The repeat of the batch transfer (step D) indicates also a repeat of steps A and B, i.e., indicates that steps A, B and D are repeated in that order; this repetition of steps A, B and D in order indicates that a repeat step A occurs after a first step D and before a repeat step D. (receiving, after the time of the batch processing operation and said transferring, and before another batch processing operation, by the application server, additional real-time user related activity data related to the user); alternatively, step E is also taught/rendered obvious by MPEP 2144.04 VI.B. (Duplication of Parts))
(step F) storing, by the application server, the additional real-time user related activity data in [the temporary cache] user profile data structure of [the cache memory storage]; (As per step E; alternatively, step F is also taught/rendered obvious by MPEP 2144.04 VI.B. (Duplication of Parts); the language in square brackets is taught by Boal, as explained below)
(step G) invoking, by the application server, upon the receipt and storage of the additional real-time user-related activity data of the user, a first application programming interface (API) that is configured to determine user-specific eligibility data of the user, said first API accessing both: i) the additional real-time user-related activity data of the user stored in [the temporary cache] user profile data structure of [the cache memory storage,] and ii) the permanent user profile data of the user stored in the permanent user profile data structure of the datastore; (Fig. 2, steps 220, 240, 0021, 0051, 0057: upon receipt of transaction data, system determines whether transaction/user/account is eligible for installment loan processing (user-specific eligibility data), using various data, e.g., transaction amount (API accessing real-time user-related activity data stored in user profile data structure) and credit limit (API accessing permanent user profile data stored in permanent user profile data structure of datastore); note as per art cited here and in steps A, B and D, the eligibility determination is made based not only on the first received transaction data but also on additional (later received) transaction data, e.g., whether transaction amount exceeds the credit limit is determined based on continually updated transaction information; re APIs recited in this and other steps of claims 1-3: the recited APIs are deemed software for carrying out the recited functionalities and hence are taught by 0076: software to carry out the techniques described (functionalities taught) by Reynolds; note the recitations "first," "second," and "third" qualifying the APIs are also taught/rendered obvious by MPEP 2144.04 V.B. (Making Integral), C. (Making Separable), that 
(step H) invoking, in real-time, by the application server, upon the determination of the user-specific eligibility data of the user, a second API that is configured to generate at least one fixed activity plan; (Fig. 1, step 170, 0025-0026, 0050: payment terms for installment loan for account holder are established; payment terms define installment loan/ payback (fixed activity plan))
(step I) causing, in real-time, by the application server, at least one fixed activity plan to be displayed on a screen of a computing device associated with the user; (0068: server application, e.g., web server application, transmits and receives data to/from a connected, remote entity, generates data for display on screen of this entity, such as to provide functionality for user configuration of the disclosed techniques, which techniques include illustrating installment loan information (fixed activity plan) as per Figs. 4A and 4B, and performing a virtual transaction, see  0056-0057, in which a customer requests an installment loan and the system fixed activity plan) may be provided on a screen of a remote entity, e.g., computing device, of the customer)
(step J) receiving, in real-time, by the application server, from the computing device, a response from the user selecting the at least one fixed activity plan; (0050: once payment terms are established at step 170, the account holder may select desired payment term options, such as number of installment payments (user selects fixed activity plan))
(step K) receiving, in real-time, by the application server, real-time activity performance data representative of at least one activity performance of the user; and (Fig. 3A, step 330, Fig. 4A, 0060-0061: system receives payment made by customer on installment loan (real-time activity performance data))
(step L) invoking, in real-time, by the application server, upon the receipt of the real-time activity performance data representative of the at least one activity performance of the user, a third API that is configured to attribute, in real-time, the at least one activity performance of the user to the at least one fixed activity plan based on at least one pre-determined allocating rule. (Fig. 3B, step 345, Fig. 4A, 0062: attributes) customer payment made on installment loan, step H above, to installment loan (fixed activity plan), as reflected in updated installment loan balance)
Reynolds does not explicitly disclose step C (identifying, by the application server, a time corresponding to a batch processing operation) or the language in square brackets indicated above (i.e., the cache memory storage and the indicated portions of steps B, D, F, G) but, in analogous art and in the context of claims 1-3, Boal teaches this language: as per the rejection under 35 U.S.C. 102 above. The fact that Boal teaches the entirety of claims 1-3 demonstrates that Boal teaches the context of claims 1-3.
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Reynolds' systems and methods for determining eligibility for a fixed activity plan (installment loan plan for credit card transaction account that provides revolving credit), generating and implementing the fixed activity plan, etc., by incorporating therein these teachings of Boal regarding storing real-time user-related activity data in a temporary cache, batch transferring it to a permanent user profile stored in permanent memory, and determining user eligibility based on accessing the real-time user-related 

Regarding Claims 4, 11 and 16
	Reynolds in view of Boal teaches base claims 1-3. Reynolds further teaches: 
wherein the at least one fixed activity plan is a fixed fee payment plan and the method further comprises: (0053: financial transaction card (credit card) account has installment loan feature (fixed fee payment plan))
(step A) estimating, in real-time, by the application server, an APR total cost for the fixed fee payment plan;
(step B) calculating, in real-time, by the application server, based on the estimated APR total cost, a fixed finance charge rate; (As per step C below)
(step C) calculating, in real-time, by the application server, based on the fixed finance charge rate, a fixed finance charge amount; and (0050, 0053: installment amount, i.e., fixed finance charge amount, e.g., $4000 (total) or $150 (per month), is calculated based on interest rate (e.g., 6% (fixed finance charge rate) or predetermined interest rate (APR)) and (e.g., multiplied by) loan amount (purchase amount), which yields APR total cost or installment amount (fixed finance charge amount) (steps A, C); just as amount can be calculated based on rate, rate can be calculated based on amount, MPEP 2144.04 VI.A. Reversal of Parts, In re Gazda (reversal of operation) (step B))
(step D) communicating, in real-time, by the application server to the computing device associated with the user, software instructions for displaying a graphical user interface (GUI), the GUI comprising a display of the fixed finance charge amount in association with the fixed fee payment plan. (As per claims 1-3, step I)



Regarding Claims 5, 12 and 17
	Reynolds in view of Boal teaches base claims 1-3 and intervening claims 4, 11 and 16. Reynolds further teaches:
calculating, in real-time, by the application server, a monthly fixed fee minimum amount due based on an amount of the fixed fee payment plan and a number of months of the fixed fee payment plan. (note the wording of claim 17 differs slightly: calculating a monthly fixed fee minimum amount due, wherein the monthly fixed fee minimum amount due comprises: an amount of the fixed fee payment plan divided by a number of months of the fixed fee payment plan.) (Fig. 4A: monthly minimum amount due on installment loans was calculated; Fig. 4B: monthly minimum amount due on installment loans is based on total purchase amount and number of months of installment loan plan, specifically, monthly minimum amount due on installment loans is total purchase amount divided by number of months of installment loan plan, e.g., in the case of the 3/17/98 Mart purchase, $600/12 months = $50; the payment terms illustrated in Fig. 4B are determined (calculated) in step 170 in the process of Fig. 1A)  

Regarding Claims 6, 13 and 18
	Reynolds in view of Boal teaches base claims 1-3 and intervening claims 4, 11 and 16. Reynolds further teaches:
calculating, in real-time, by the application server, a minimum amount due for a transaction account of the user based on a revolving APR minimum amount due and a fixed fee minimum amount due; and (Fig. 4A: monthly minimum amount due for credit card account (transaction account) was calculated ($450 as shown in Fig. 4A);  this minimum amount due is sum of (based on) "credit" (revolving APR) minimum amount due ($150 as shown in Fig. 4A) and installment loan (fixed fee) minimum amount due ($300 as shown in Fig. 4A); the payment terms illustrated in Fig. 4B are determined (calculated) in step 170 in the process of Fig. 1A)
communicating, in real-time, by the application server to the computing device associated with the user, software instructions for displaying a graphical user interface (GUI), the GUI comprising a display of the minimum amount due for the transaction account in association with the fixed fee payment plan. (As per claims 1-3, step F, above)

Regarding Claim 9
	Reynolds in view of Boal teaches base claim 1 and intervening claim 4. Reynolds further teaches:
determining, in real-time, by the application server, a duration for the fixed fee payment plan, the duration comprising intervals corresponding to a frequency of transactions. (0050: payment terms, such as illustrated in Fig. 4B, are determined in step 170 in the process of Fig. 1A; as shown in Fig. 4B, a monthly credit card statement illustrates payment terms including the number of monthly installments, e.g., 12, 24, 36 or 48 monthly installments, i.e., an installment loan duration of 12, 24, 36 or 48 months)

Claims 7, 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent Application Publication Number 2010/0094735 A1), hereafter Reynolds, in view of Boal (U.S. Patent Application Publication Number 2014/0180810 A1), and further in view of Colborn (U.S. Patent Application Publication Number 2013/0297486 A1). 

Regarding Claim 7
	Reynolds in view of Boal teaches base claim 1 and intervening claim 4. Reynolds further teaches:
(step A) calculating, in real-time, by the application server, a fixed fee minimum amount due; (As per claims 5, 12 and 17)
Reynolds in view of Boal does not explicitly disclose but, in analogous art and in the context of Applicant's claims, Colborn teaches:
(step B) receiving, in real-time, by the application server, a payment to a transaction account of the user, wherein the payment is equal to or greater than a sum of a revolving APR balance and the fixed fee minimum amount due; and (Figs. 4b(1), 4b(2), 0064: Card Payment Due (Fig. 4b(2)) shows amount covering revolving APR balance ("This month's payment" for credit card purchases under "Transactions") and fixed fee minimum amount due ("This month's payment," i.e., installment amounts due, for installment purchases under "Transactions"); as per 0064, last month cardholder made payment sufficient to meet (equal to or greater than) the prior Card Payment Due (sum of revolving APR balance and fixed fee minimum amount due) ("cardholder made recent payment [which, drawing on his cash reserves, was sufficient] to meet the prior Card payment at 472 of $1424.62"))
(step C) revolving, in real-time, by the application server, a remaining balance of the transaction account without charging an APR finance charge to the transaction account. (Figs. 4b(1), 4b(2), 0055, 0060: Further to claim 7, step B, after making payment sufficient to meet the Card Payment due, there are no interest charges, only the installment amounts due, i.e., installment purchases with a markup, as seen in Figs. 4b(1), 4b(2), where "existing purchases" (remaining balance of the transaction account) are revolved (reappearing on the next statement) without charging APR finance charge)


Regarding Claim 8
	Reynolds in view of Boal teaches base claim 1 and intervening claims 4 and 7. Reynolds further teaches:
(step A) charging, in real-time, by the application server, a fixed fee finance charge on a statement period after a current statement period; and (Fig. 4B: "Current Installment Payment Number" higher than 1 (e.g., ABC Tours, #5 of 36 payments, etc.) indicates that the corresponding charge ("Current Installment Payment Due," e.g., $150 for ABC Tours) appeared current statement period, the statement shown in Fig. 4B represents the statement period after the current statement period, and the "Current Installment Payment Due," e.g., $150 for ABC Tours, is thus a fixed fee finance charge charged on a statement period after a current statement period; put in other words, prior purchases that have not been paid off are shown (charging fixed fee finance charge) on the next statement (statement period after current statement period))
Reynolds in view of Boal does not explicitly disclose but, in analogous art, Colborn teaches:
(step B) exempting, in real-time, by the application server, a new transaction from the APR finance charge. (As per/further to claim 7, step C, Fig. 4b(2), 0060, a new transaction, e.g., a new installment purchase under "Transactions" (e.g., Jones Orthodontia 1/17/12), is exempted from APR finance charge, rather has only installment amount due (shown at "This month's payment")) 
It is noted that Colborn also teaches step A, further confirming that Colborn is analogous art:
(step A) charging, in real-time, by the application server, a fixed fee finance charge on a statement period after a current statement period; and (As per claim 7, step C, installment amounts due are shown (charging fixed fee finance charge) for statement period after current statement period (e.g., in Figs. 4b(1), 4b(2), if "existing purchases" under "Transactions" represent current statement period, then "new purchases" under "Transactions" represent statement period after current statement period), see also 0064: prior purchases that have not been paid off are shown (charging fixed fee finance charge) on next statement (statement period after current statement period)) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Reynolds' systems and methods for determining eligibility for a fixed activity plan (installment loan plan for credit card transaction account that provides revolving credit), generating and implementing the fixed activity plan, etc., by incorporating therein these teachings of Colborn regarding exempting a new transaction from an APR finance charge, for the same reasons given with respect to claim 7.

Regarding Claims 14 and 19 
Each of claims 14 and 19 recites limitations identical or similar to those of claims 7 and 8 and is therefore rejected for the same reasons as set forth above with respect to claims 7 and 8.
Response to Arguments
Regarding the objections to the claims and the rejection under 35 U.S.C. 112
The objections to the claims and the rejection under 35 U.S.C. 112 have been overcome or rendered moot in view of cancellation of the claims in question. Applicant's attention is directed to the new rejection under 35 U.S.C. 112.  

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 101:
Applicant’s arguments have been fully considered but are not persuasive.
Below, the Examiner addresses Applicant's specific arguments. 
Applicant argues:
Applicant respectfully directs the Office to review paragraphs 0020-0025 of the Specification which highlights an example technical improvement to an existing technical problem by illustrating how the claimed subject matter improves the functioning of the computer's operation. (Response, p. 11)

The Examiner has reviewed paragraphs 0020-0025 of the specification. 
Applicant argues further:
As discussed in the Specification of the instant application, accessing the data stored in both the cache and permanent storage "decreasing [sic] processing requirements" and reduces "a large amount of time to fetch 

As pointed out in the rejection in the Final Office Action issued on 6/26/20: 
Finally, pursuant to III.A.3. of the Berkheimer memo, the Examiner notes that storing data in a temporary cache and batch transferring it to permanent storage (which increases computer processing efficiency, because accessing data from a temporary cache is faster than accessing it from permanent storage and because the number of transfers from temporary to permanent storage is reduced, cp. Applicant's specification, paragraphs 0017, 0018, 0023) is well-known and in common use in the relevant fields, i.e., is well-understood, routine and conventional. For support demonstrating the well-understood, routine and conventional nature of these additional elements, the Examiner cites the following publications, among numerous publications that may be readily found by searching online: (1) G. Pascal Zachary, Showstopper!: The Breakneck Race to Create Windows NT and the Next Generation at Microsoft; (2) "Distributed File Systems"; (3) Ohio Supercomputer Center, "Available File Systems"; (4) Jeff Tyson, "How Computer Memory Works"; (5) Talend, "Beginner's Guide to Batch Processing" (full bibliographical listings provided on attached Form PTO-892). (Final Office Action, p. 11)

Note further that additional support demonstrating the well-understood, routine and conventional nature of the above-noted additional elements is of course provided by prior art reference Boal, which is applied in the instant and previous rejections.
The above explanation counters Applicant's argument, and Applicant does not address or attempt to refute the above explanation.

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103:
Applicant's arguments have been fully considered but they are moot and/or not persuasive in view of the additional portions of the prior art cited herein and the new mapping of the amended claims to the prior art. That is, upon reconsideration, the previously cited prior art is deemed to teach the independent claims as amended. (New prior art references have been cited for some dependent claims in view of the recently established priority claim, which invalidates certain prior art references previously applied.)
Below, the Examiner addresses Applicant's specific arguments. (Page numbers cited below refer to the Response filed on September 18, 2020.)
At each of pp. 14-19, Applicant lists steps C-G of claim 1. While Applicant generally refers to this listing as pertaining to independent claims 1-3, it is noted that this listing includes elements that are found only in claim 1 and not in claims 2 and 3. For example, this listing includes "by the application server" in step D (transferring step), but claims 2 and 3 do not recite this.
In light of the above-mentioned listing of claim steps, at pp. 14-15, Applicant argues against Boal: 
within a device (e.g., the application server)), then, via an API (executing on the application server), accessing data from both locations. Boal is devoid of such functionality. Boal at most discusses transferring data from one network location to another location. This imparts no teaching as to the transfer of data between application server units for the processing by the application server executed API(s), as claimed. (Emphasis added)

…

Moreover, even if Boal could be construed for "Tlog processing" within a retailer's device (see paragraphs 0507-0510), a point not conceded, this fails to teach performing a batch operation to transfer data between device locations, then prior to next batch operation, accessing both locations to execute an API, as claimed …. (Emphasis added)

At p. 17, Applicant argues the same putative point of distinction, but against Reynolds: 
Thus, Reynolds here is simply teaching performing a payment operation so the issuer receives the required funds from the "merchant or merchant bank". This simply discusses a payment transaction between separate entities, and not a transfer of data between a server's associated cache and permanent storage. (Emphasis in original)

Applicant's arguments as set forth above argue features that are not in fact claimed. That is, Applicant's arguments purport to distinguish the claims over Boal and Reynolds based on features that are not present in Applicant's claims.  Specifically, the transferring operation as claimed does not require that the recited cache memory storage and datastore are within the application server or within the same device, or 
Nonetheless, Boal teaches the transferring operation between a cache memory storage and a datastore that are both within the application server. See claims 1-3, step D, in the instant rejection under 35 U.S.C. 102, where additional prior art citations and/or elaboration are provided.
At p. 17, Applicant argues other putative points of distinction over Reynolds: 
A review of the entirety of the Reynolds reference reveals that Reynolds is devoid of any mention or suggestion of "cache" memory or "permanent" storage. (Emphasis in original)

In response, Reynolds was not cited as teaching the recited "cache memory storage." Boal was cited as teaching this. Further, Reynolds was cited as teaching only some of the recitations relating to permanent storage; Boal was cited as teaching the rest. In addition, Applicant is directed to Reynolds, Fig. 9, 905, 906, 0066-0069, as teaching cache memory and/or permanent storage.
At pp. 19-20, Applicant argues still other putative points of distinction over Boal and Reynolds: 
Applicant has reviewed the entirety of the Reynolds and Boal references and is unable to find any disclosure of three separate APIs performing the specifically claimed functionality, as recited above. Therefore, for this reason invoking... a first API...", "invoking... a second API...", then "invoking a third API...", as is claimed. (Emphasis in original)

Applicant is directed to claims 1-3, step G, in the instant rejections under 35 U.S.C. 102 and 103, where additional prior art citations and/or elaboration are provided.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Mancini (U.S. Patent No. 7,606,764) and Okamoto et al. (U.S. Patent Application Publication No. 2002/0161699 A1) teach installment loan schemes along the lines of Applicant's independent claims and some detail along the lines of the following indications; Bhagwat (U.S. Patent No. 7,870,048) teaches, inter alia, details of installment loan schemes along the lines of or similar to Applicant's claim 4; and Amazon ("Monthly Payments Terms & Conditions"), Kalra et al. (U.S. Patent Application Publication No. 2007/0094134 A1), Vincente et al. (U.S. Patent No. 8,078,528), and Stack et al. (U.S. Patent Application Publication No. 2002/0063153 A1), teach, inter alia
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 







/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        

February 11, 2021